 

Case 1:20-cv-08484-AT Document9 Filed 12/08/20 Page 1 of1

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

Mars Khaimov Law, PLLC DOC #:
DATE FILED: _ 12/8/2020

 

December 7, 2020

VIA ECF

Hon. Judge Torres

United States District Judge
Southern District of New York
40 Centre Street

New York, NY 10007

Re: Paguada v. Hydrow, Inc., Civil Action No. 1:20-cv-08484-AT

Dear Judge Torres,

The undersigned represents Plaintiff Dilenia Paguada (hereinafter “Plaintiff’) in the
above-referenced matter.

The initial conference for this matter is set for December 14, 2020 at 11:40 a.m. The
parties are currently discussing settlement, and to preserve time and further costs associated
with this action believe they are close enough to warrant a 30-day adjournment of the initial
pretrial conference.

Thank you for your time and consideration of the above request.

GRANTED. The initial pretrial conference scheduled

for December 14, 2020, is AJOURNED to January [s/Mars Khaimov
14, 2021, at 10:20 a.m. By January 7, 2021, the Mars Khaimov, Esq., Principal
parties shall submit their joint letter and proposed case Mars Khaimov Law, PLLC

management plan.
SO ORDERED.

Dated: December 8, 2020
New York, New York

On

ANALISA TORRES
United States District Judge

 
